Citation Nr: 0911674	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-08 005	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Entitlement to service connection for hearing loss to 
include as secondary to service-connected eczematoid 
dermatitis.  

2.  Entitlement to service connection for tinnitus to include 
as secondary to service-connected eczematoid dermatitis.  

3. Entitlement to service connection for vertigo or dizziness 
to include as secondary to service-connected eczematoid 
dermatitis.  

4. Entitlement to service connection for headaches to include 
as secondary to service-connected eczematoid dermatitis.  

5. Entitlement to a rating higher than 10 percent for 
eczematoid dermatitis.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran withdrew his request for a hearing before the 
Board in April 2006.  In March 2009, the Veteran waived the 
right to have additional evidence initially considered by the 
RO. 

The claims of service connection for hearing loss, tinnitus, 
vertigo or dizziness, and headaches are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The eczematoid dermatitis is manifested by intermittent skin 
attacks that are treated with cortisone cream; there is no 
evidence that the eczematoid dermatitis involves at least 20 
percent of the entire body or exposed areas, or that the 
disease is treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
eczematoid dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in April 2005 and in April 
2006.  The Veteran was notified of the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence indicating an increase in severity of the service-
connected disability and the effect that worsening has on the 
claimant's employment and daily life.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent that VCAA notice about the effective date of a 
claim and the degree of disability assignable was sent after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim for increase is 
denied, no effective date or higher rating is assignable by 
operation of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to the timing error of 
the VCAA notice. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the Veteran is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the rating criteria as provided in the statement of the case 
in March 2006, a reasonable person could be expected to 
understand from the notice what the criteria were for rating 
the disability, and further notice of the exact same 
information would not aid in substantiating the claim.  

For this reason the content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained VA 
records.  The Veteran has not identified any additionally 
available evidence, such as private medical records, for the 
RO to obtain on his behalf in consideration of his appeal.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the higher rating claim.  38 U.S.C.A.§ 
5103A(d).  The Veteran was afforded a VA examination in April 
2005, specifically to evaluate the nature and severity of the 
eczematoid dermatitis.  There is no evidence in the record 
dated subsequent to the VA examination that shows a material 
change in the disability to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran's eczematoid dermatitis has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The criteria for the next higher rating, 30 percent, are 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

The Rating Schedule provides, alternatively, that a skin 
condition can be rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800 or scars other than of the 
face, head, face, or neck under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7800, the criterion for a compensable 
rating, 10 percent, is one characteristic of disfigurement.  
The characteristics of disfigurement are: (1) a scar 5 or 
more inches in length; (2) a scar at least one-quarter (1/4) 
inch wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) a scar adherent to 
underlying tissue; (5) a skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (6) skin texture abnormal 
in an area exceeding six square inches; (7) underlying soft 
tissue missing in an area exceeding six square inches; and, 
(8) skin indurated and inflexible in an area exceeding six 
square inches.

The criteria for the next higher rating, 30 percent, are 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes including eyelids, ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.

Under Diagnostic Code 7801 for scars other than head, face, 
or neck, the criteria  for a 10 percent rating are deep scars 
or scars that cause limited motion and involve an area or 
areas exceeding 6 square inches (39 sq. cm.). 

Under Diagnostic Code 7802 for scars other than head, face, 
or neck, the criteria  for a 10 percent rating are 
superficial scars and do not cause limited motion and involve 
an area or areas of 144 square inches or greater (929 sq. 
cm.). 

Under Diagnostic Code 7803, the criteria for a 10 percent 
rating are scars that are superficial and unstable. 

Under Diagnostic Code 7804, the criteria for a 10 percent 
rating are scars that are superficial and painful on 
examination. 

Under Diagnostic Code 7805, scars may be rated on limitation 
of function of the affected part. 

Factual Background 

The pertinent evidence in the file consists of VA records to 
include an examination conducted in April 2005.

VA records, dated in November 2004, show that the Veteran 
developed painful lesions around both nares.  It was noted 
that he had a past medical history that also included 
developing lesions on the legs and that he had been using 
over-the-counter cortisone with resolution of the lesions.  
Examination showed that these areas of involvement had 
slightly raised, erythematous, tender and superficially 
excoriated lesions.  The impression included cellulitis 
around both nares.  

In January 2005, there were no lesions noted about the nose, 
and in the assessment it was stated that the nose infection 
appeared to have totally resolved.  In March 2005, 
examination revealed normal external nasal skin without 
evidence of infection.  The assessment was history of 
infectious dermatitis.  

On VA examination in April 2005, there were no signs of skin 
disease.  It was noted that the Veteran had had an episode of 
eczema in November 2004.  It was reported that due to his 
skin condition, he had exudation, itching, and crusting, and 
that these symptoms occurred intermittently, as often as 
monthly, with each occurrence lasting one month (the number 
of reported attacks in the past year was six).  The skin 
disease reportedly involved areas that were exposed to the 
sun, including the head, face, hands, and neck.  Although the 
examiner indicated that the Veteran had received 
corticosteroids for six weeks or more over the past 12 
months, this was not substantiated by the medical record.  It 
was also reported that the skin condition has resulted in one 
day lost from work per year.  The functional impairment from 
the condition was social embarrassment.   The diagnosis was 
eczematoid dermatitis, and the examiner remarked that 
although the Veteran had eczema, it was not in acute 
exacerbation at that time.  In an addendum statement, the 
examiner stated that the Veteran's condition was in remission 
at the time of the examination.  

In a May 2005 statement, the Veteran asserted that he 
averaged an eruption of "jungle rot" about every other 
month on some part of his body, which more recently had been 
focused around his nostrils, on his face, and on his hands.  

VA records dated in November 2005 show that the Veteran 
complained of continued episodes of a skin infection in his 
right ear and right side of the face, which he had been 
treating with ibuprofen for pain.  He had not sought 
treatment when he had an infection.  Examination showed that 
there was a 1 by 1 cm. area on the left forearm that appeared 
eczematous.  The assessment was normal examination.  He was 
advised to seek evaluation and treatment the next time he had 
his skin problem, so that it could be documented.  



In a February 2006 statement, the Veteran asserted that he 
developed a skin condition on his face and nose at least 
three or four times a year, and that he used cortisone cream 
to clear it up.  In a statement dated in April 2006, the 
Veteran's wife indicated that she had witnessed the Veteran's 
skin condition on his face and around other areas of the body 
(arms, legs, etc.), maybe three or four times a year, and 
that he required hydrocortisone cream to control the 
condition.  

Analysis 

The record shows that the Veteran's skin condition is 
manifested by intermittent outbreaks of an active process, 
but there is no evidence that the skin condition involves at 
least 20 percent of the entire body or exposed areas, or that 
he required systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat his condition.  

After careful consideration of all the evidence and the 
applicable criteria for rating skin disabilities, the Board 
finds that the Veteran's service-connected eczematoid 
dermatitis is properly rated as being no more than 10 percent 
disabling.  And as there is no basis for separate ratings 
under any other Diagnostic Codes 7800 to 7805, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for eczematoid dermatitis is 
denied.  


REMAND

As for the claims of service connection for hearing loss, 
tinnitus, vertigo or dizziness, and headaches, the Veteran 
asserts that the ear infection in November 2004 was brought 
on by an acute exacerbation of dermatitis.  As a result of 
the ear infection, he maintains that he incurred hearing loss 
and tinnitus.  He also claims that he did not have vertigo 
and headaches prior to the ear infection.  

Private and VA medical records in the file show diagnoses of 
tinnitus and bilateral high frequency sensorineural hearing 
loss.  A VA physician in March 2005 expressed the opinion 
infectious dermatitis in November 2004 possibly triggered an 
episode of otitis externa.  The physician also stated that it 
was likely that the Veteran's military service contributed to 
the hearing loss, but also noted that the Veteran's post-
service occupation as a machinist also probably contributed 
to the hearing loss.  

In a May 2005 memorandum, an audiologist from Hill Air Force 
Base, the Veteran's employer, noted that the Veteran was 
exposed to noise as a recreational hunter and shooter and 
that he had some hearing loss that was not clearly related to 
his occupation.  

The Veteran has not been afforded a VA examination and 
additional evidentiary development under the duty to assist, 
38 C.F.R. § 3.159(c), is needed before deciding the claims. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the appropriate 
VA examination to determine whether it 
is at least as likely as not that:

a). Any hearing loss or tinnitus 
is related to noise exposure 
during service.  The examiner is 
asked to elicit from the Veteran a 
history of in-service and post-
service noise exposure, and to 
consider the March 2005 statement 
from a VA physician and the May 
2005 from a Hill Air Force Base 
audiologist, in relation to the 
etiology of the Veteran's hearing 
loss. 

b). Any hearing loss, tinnitus, 
vertigo or dizziness, or headaches 
is related to the 
service-connected eczematoid 
dermatitis.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims file should be made 
available to the examiner for review.  

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


